Citation Nr: 0508358	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  95-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

 The veteran had active service from January 1986 to December 
1990.

This appeal arises from a February 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part, granted the veteran's 
claim of entitlement to service connection for hemorrhoids 
and assigned a noncompensable disability rating effective as 
of May 14, 1992.

This matter was previously before the Board in July 2002, at 
which time the Board ordered that additional development be 
undertaken through its Evidence Development Unit (EDU).  
Thereafter, it was before the Board in September 2003, 
wherein it was remanded for additional development.


FINDING OF FACT

The service-connected hemorrhoids are manifested by several 
episodes of thrombosed hemorrhoids that have become quiescent 
or resolved very quickly with simple Sitz baths treatment.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in January and September 2004.  The 
veteran was told of what was required to substantiate his 
claim for an increased disability rating (i.e., evidence from 
healthcare providers that had treated him for hemorrhoids 
from December 1990 to present), of his and VA's respective 
duties, and was asked to submit evidence and/or information 
in his possession to the RO.  

The veteran's claim was initially adjudicated by the RO in 
February 1993 and was remanded for additional development in 
September 2003.  The requisite notice letter was provided to 
the veteran subsequent to the initial adjudication, but prior 
to re-adjudication as evidenced in the February 2005 
Supplemental Statement of the Case (SSOC), following the 
Board remand.

Although the section 5103(a) notice provided to the veteran 
was deficient as to its timing, that error was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the content-complying notices of January 2004 and 
September 2004 was subsequently considered by the RO in the 
February 2005 SSOC.  Accordingly, there is no indication that 
the outcome of the case would have been different had the 
veteran received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent a VA 
examination November 2002.  This examination report provided 
detailed findings concerning the veteran's hemorrhoids, and 
the examiner reviewed the claims folder and recorded the 
veteran's history thoroughly.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The VA Rating Schedule that addresses the digestive system 
and disabilities of the liver were revised effective as of 
July 2, 2001.  According to VAOPGCPREC 7-2003 (Nov. 19, 
2003), when a new statute is enacted or a new regulation is 
issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  
Statutes and regulations are presumed not to apply in any 
manner that would produce genuinely retroactive effects, 
unless the statute or regulation itself provides for such 
retroactivity.  See Landgraf v. USI Film Products, 511 U.S. 
244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 (1998); 
Kuzma, supra.

However, the specific rating criteria applicable to 
hemorrhoids were not changed pursuant to the July 2, 2001 
revisions of the regulations.  Accordingly, the current 
schedular criteria will be applied to the facts of this case 
as appropriate.

The veteran's service-connected hemorrhoids have been rated 
as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2004).  Under this section, a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids, 
internal or external.  A 10 percent evaluation is assigned in 
cases of large or thrombotic and irreducible hemorrhoids, 
with excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent evaluation is in order in cases of 
persistent bleeding and secondary anemia, or with fissures. 

Service medical records of the veteran dated in May 1987 show 
that he was treated for two tender inflamed non-thrombotic 
external hemorrhoids.  The following day the hemorrhoid was 
said to appear thrombosed.  Follow-up treatment two days 
later showed that the pain and swelling had decreased and 
there was an improved assessment.

A service medical record dated in September 1988 shows that 
the veteran was evaluated for recurrent episodes of external 
hemorrhoid inflammation.  Examination revealed a small 
external hemorrhoid.  The assessment was resolving 
hemorrhoid.

Subsequent to service, a VA examination report dated in March 
1991 shows that the veteran did not report any symptoms 
associated with hemorrhoids.

A private medical record from D. Parker, M.D. dated in 
February 2001 shows that veteran reported a questionable 
flare up of hemorrhoids and constipation.  There was a two 
week history of rectal pain, but no constipation.  
Examination of the rectum revealed an external hemorrhoid 
that was not thrombosed.  The impression was hemorrhoids.

A VA examination report dated in November 2002 shows that the 
veteran provided a history of hemorrhoids dating back to his 
period of service.  Intermittent episodes were treated with 
no invasive treatment at any time during service.  Since 
service, attacks were reported to have occurred once or twice 
a year.  The duration was usually about three days.  The 
veteran indicated that he had learned how to anticipate the 
problem and to self treat it or to avoid it by taking Sitz 
baths.  During the decade 1990 to 2000, he had about one or 
two episodes a year when he would have what he considered 
either a full-blown thrombosis of a hemorrhoid or one that 
was about to begin.  He would treat this with self-treatment 
Sitz baths.  He added that in February 2001, the problem 
lasted about 2 weeks and was accompanied by constipation.

The examiner indicated that the veteran had some mildly 
troublesome internal hemorrhoids and that he has had some 
thromboses.  Physical examination revealed an almost normal 
anus with mild internal hemorrhoids, which were not 
associated with any thrombosis, any fissure, or any evidence 
of an anal ulcer at this time.  Rectal examination was 
negative and so was a small amount of stool on a Guaiac test 
for blood.  The impression was several episodes of thrombosed 
hemorrhoids that have become quiescent or resolved very 
quickly with simple Sitz baths treatment and now he is 
quiescent.

The preponderance of the evidence is against a finding that 
the veteran's hemorrhoids meet the criteria for a higher 
evaluation at any time during the appeals period.  Although 
the VA examiner indicated that the veteran had episodes of 
thrombosed hemorrhoids in the past, there have been no 
findings of irreducible hemorrhoids, excessive redundant 
tissue evidencing frequent recurrences, persistent bleeding, 
secondary anemia, or fissures.  The veteran himself reported 
that he has attacks of hemorrhoids only once or twice a year, 
lasting only about three days.  On one occasion in February 
2001, he said that the problem lasted for two weeks.  Dr. 
Parker's treatment records dated in February 2001 document 
the veteran's complaints of rectal pain for two weeks, but 
physical examination at that time showed only external 
hemorrhoids that were not thrombosed.  VA examination in 
November 2002 revealed mild internal hemorrhoids with no 
thrombosis or fissures, and the examiner stated that the 
veteran's hemorrhoids were quiescent.

The Board recognizes the veteran's assertions that the 
symptoms associated with his hemorrhoids warrant a greater 
disability rating.  While he is competent to report his 
symptoms, the medical findings do not support a  higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  

Accordingly, the Board concludes that the symptomatology 
shown by the medical evidence is adequately compensated by a 
noncompensable disability rating and that a higher disability 
rating is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7336.  The preponderance of the evidence is against 
assigning a compensable evaluation for service-connected 
hemorrhoids. 

Additionally, the Board concurs with the RO's August 1997 
conclusion that there is no evidence of exceptional or 
unusual circumstances in this case which could support an 
extraschedular rating for hemorrhoids.  Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (noting that the Board is not 
precluded from affirming a conclusion of the RO that the 
criteria for extraschedular consideration have not been met); 
VAOPGCPREC 6-96 at para. 18 (Aug. 16, 1996). Section 
3.321(b)(1) provides that in the exceptional case "where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

In this case, there is no indication that the disability 
picture associated with the veteran's hemorrhoids is so 
exceptional or unusual that the normal provisions of the 
rating schedule do not adequately compensate the veteran for 
such disability.  The veteran's hemorrhoids have not resulted 
in frequent hospitalization or marked interference with 
employment.  The medical evidence on file describes symptoms 
of mild to moderate hemorrhoids and the noncompensable rating 
under Diagnostic Code 7336 contemplates this.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The evidence does not reflect 
other symptomatology associated with the veteran's disability 
which would warrant increased compensation, and there is 
simply no indication that symptoms attributable to the 
hemorrhoids have resulted in such extreme impairment as to 
warrant an extraschedular evaluation.  Accordingly, referral 
for consideration of a compensable disability rating under 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for service 
connected hemorrhoids is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


